Name: Commission Regulation (EEC) No 3559/85 of 16 December 1985 extending the periods of validity of Regulations (EEC) No 3044/79, (EEC) No 1782/80 and (EEC) No 2295/82 on Community surveillance of imports of certain textile products originating respectively in Malta, Egypt and Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 339/26 Official Journal of the European Communities 18 . 12. 85 COMMISSION REGULATION (EEC) No 3559/85 of 16 December 1985 extending the periods of validity of Regulations (EEC) No 3044/79, (EEC) No 1782/80 and (EEC) No 2295/82 on Community surveillance of imports of certain textile products originating respectively in Malta, Egypt and Turkey Whereas the reasons that justified the introduction of the above Regulations are still valid ; whereas the said Regula ­ tions should therefore be extended for an additional period, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 thereof, Having regard to the opinion of the advisory committee set up by Article 5 of that Regulation , Whereas Commission Regulation (EEC) No 2819/79 (2), the period of validity of which was last extended by Regu ­ lation (EEC) No 3558/85 ('), makes imports of certain textile products originating in certain non-member coun ­ tries subject to Community surveillance ; Whereas, by Regulations (EEC) No 3044/79 (4), (EEC) No 1782/80 (5) and (EEC) No 2295/82 (6), as last amended by Regulation (EEC) No 3581 /82 Q, the Commission esta ­ blished Community surveillance of imports of certain textile products originating respectively in Malta, Spain , Portugal , Egypt and Turkey ; whereas those Regulations expire on 31 December 1985 , as regards Regulation (EEC) No 3552/84" (8); HAS ADOPTED THIS REGULATION : Article 1 Community surveillance of imports of certain textile products originating in Malta, Egypt and Turkey, esta ­ blished respectively by Regulations (EEC) No 3044/79 , (EEC) No 1782/80 and (EEC) No 2295/82, is hereby extended until 31 December 1986 . Article 2 This Regulation shall enter into force on 1 January 1986 . It shall apply until 31 December 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1985. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 35 , 9 . 2 . 1982, p. 1 . ( 2) OJ No L 320 , 15 . 12 . 1979 , p. 9 . ( J ) See page 21 of this Official Journal . ( 4) OJ No L 343 , 31 . 12 . 1979 , p. 8 . 5 OJ No L 174, 9 . 7 . 1980 , p. 16 . (6) OJ No L 245, 20 . 8 . 1982, p . 25 . 0 OJ No L 373 , 31 . 12 . 1982 , p . 64 . 8 OJ No L 331 , 19 . 12 . 1983 , p . 20 .